Chapman, C. J.
This action is founded upon the Gen. Sts. c. 11, § 5, which exempts certain property from taxation. The third clause exempts “ the personal property of literary, benevolent, charitable and scientific institutions incorporated within this Commonwealth, and the real estate belonging to such institutions, occupied by them or their officers for the purposes for which they were incorporated.” The academy of the plaintiffs is a literary and scientific institution duly incorporated, and the only questions that are raised in the case relate to the character of the property which the defendants have assessed.
In Pierce v. Cambridge, 2 Cush. 611, a construction was put upon a similar provision of the statute then existing. It was held that, although the plaintiff was a professor in Harvard College, yet a house belonging to the corporation was not exempt from taxation, while he held it under a lease from them, paying rent therefor. If he had occupied it without taking a lease or paying rent, the court say it would have been otherwise. It was held to be taxable, because the present estate was in the lessee and the corporation had only a reversionary interest.
In this case, the plaintiffs have not leased their land, but are themselves in possession of it. It consists of one hundred and fifty acres of land and two barns. They own and occupy about one hundred and ninety acres of land in all, and their school buildings and a large boarding-house are situated on it. These buildings, and about forty acres of land around them, which is used as a play ground and grove for students, are not taxed. The rest of the land, which is taxed, constitutes a farm, consisting of mowing, pasture and tillage grounds, and about twenty acres of waste land, which is swampy and brushy and was purchased as part of the farm. The farm is cultivated by the plaintiffs for the purpose of keeping cows to furnish the boardinghouse in part with milk, and of raising vegetables and other provisions to be used there for the support of the students. The cows, oxen and horses, on which the personal tax was assessed, were kept on this farm; the cows for the purpose aforesaid, and the oxen and horses to do the work of the farm and to draw provisions and other things for the use of the boarding-house. *604It does not appear that, any profit is made by the plaintiffs out of what is thus furnished to the boarders; but an account is kept, and the cost of the production is reckoned, and enters into the price of board. The object of the plaintiffs is, to furnish the students with cheap board; and this is one method of cheapening it, the whole benefit of the arrangement being allowed to them. So far as these students are concerned, it is a boarding-school, and in respect to board, as well as school-rooms, apparatus and tuition, the ultimate purpose is, to furnish cheap education.
If the boarding-house and farm had been rented to a boardinghouse keeper, the case would have been like that above cited. It would be the same, if the plaintiffs carried on their farm and sold the produce at its market price for the use of the students, in order to make a profit as farmers or as dealers in milk and vegetables. But, as it is managed, the object not being to make a profit to the funds of the institution, but to benefit the students, it is as really used for the purpose for which the institution was incorporated as the buildings and school apparatus. The personal property is exempted by the statute. As to the waste land, it would be difficult to purchase a large farm which did not contain more or less of such land, and in this case the land does not appear to have been purchased for any distinct purpose, nor to be appropriated to any use whatever. The court are of opinion that the property is so occupied as to be within the ej empting clause.

Judgment for the plaintiffs for the whole amount of the tax,